Filed Under Rule 424(b)(3), Registration Statement No. 333-109310Pricing Supplement Number 136 Dated 02/04/2008(To: Prospectus Dated October 17, 2003 and Prospectus Supplement Dated: November 09, 2004) CUSIPNumber Principal Amount Selling Price Gross Concession NetProceeds CouponType CouponRate CouponFrequency Maturity Date 1st Coupon Date 1st CouponAmount Survivor'sOption ProductRanking Moody'sRating S & PRating FitchRating 63743FHK5 $1,660,000.00 100.000% 1.100% $1,641,740.00 FIXED 4.250% SEMI-ANNUAL 02/15/2014 08/15/2008 $22.19 YES Senior Unsecured Notes A2 A A Redemption Information: Non-Callable. National Rural Utilities Cooperative Finance Corp Offering Dates: February 04, 2008 through February 04, 2008Trade Date: Monday, February 04, 2008 @12:00 PM ETSettle Date: Thursday, February 07, 2008Minimum Denomination/Increments: $1,000.00/$1,000.00Initial trades settle flat and clear SDFS: DTC Book Entry onlyDTC number: 0235 via RBC Dain Rauscher Inc. Agents: Banc of America Securities LLC,INCAPITAL, LLC , A.G. Edwards, Charles Schwab & Co., Inc., Comerica Securities, Edward D. Jones & Co., L.P., J.J.B. Hilliard, W.L. Lyons, Inc., Merrill Lynch & Co., Morgan Stanley, UBS Securities LLC If the maturity date or an interest payment date for any note is not a Business Day (as term is defined in Prospectus), principal, premium, if any, and interest for that note is paid on the next Business Day, and no interest will accrue from, and after, the maturity date or interest payment date. InterNotes® is a registered trademark of Incapital Holdings LLC. All rights reserved National Rural UtilitiesCooperative Finance Corporation$500,000,000.00 CFC InterNotesProspectus Dated 17-Oct-03 and Prospectus Supplement Dated: 09-Nov-04
